—Judgment, Supreme Court, New York County (James Yates, J.), rendered August 28, 2000, convicting defendant, after a jury trial, of burglary in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony of*22fender, to concurrent terms of nine years, 2 to 4 years, and one year, respectively, unanimously affirmed.
Since the court took curative action with respect to each of the summation comments complained of on appeal, and since defendant requested no further relief thereafter, his present challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments did not deprive defendant of a fair trial and that the court’s curative actions were sufficient to prevent any prejudice (see People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Mazzarelli, J.P., Andrias, Saxe, Sullivan and Rosenberger, JJ.